DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of the Amendment filed 12/21/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 10, 13-14, 16-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimura et al. (US 2006/0177097 A1) in view of Lynam et al. (US 2012/0062743 A1).
Regarding claim 1, Fujimura et al. teaches a detecting system (see Fig. 1) detecting a surrounding condition of a vehicle (see Abstract), the detecting system comprising: 
a camera (110) generating an image data (video data from 110, see para [0036]); 
an image recognition processor (130, 140, 150 & 160 process video data, see para [0036]- [0039]) performing an image recognition process on the image data so as to detect a size of an object located proximal to the vehicle (330 estimates the candidate size from a distance between the top of a hotspot and the road image, see para [0058]); and
 a controller (the input and output controller 130 providing a processed video data to the display 120, see para [0036]) providing a signal (processed video data) to an illumination device (the display 120 e.g. monitor, other types of display device where the monitor illuminates image corresponding to the processed data received from 130, see para [0034] and 
wherein the image recognition processor detects a type of the object (pattern recognition comparing against database having different image clips, see para [0011]), 
wherein the controller changes the signal in accordance with the type of the object (different data for each type of image clips, see para [0012]), and 
wherein the image recognition processor determines whether the object is a pedestrian or an object other than the pedestrian when the object is the pedestrian (the pedestrian detection module includes a candidate detection module and verification module shown in Fig. 10 using the image clips e.g. humans, mammals, or objects, see para [0012]),
wherein the controller provides a lighting command signal (instruction to the display 120 from 130 is inherent) so that the illumination device emits light when the object is the pedestrian (120 displays a pedestrian object in the detection frame where a display, e.g. a monitor emits light in displaying the pedestrian object when the pedestrian is detected, see para [0061]),
wherein the image recognition processor determines a direction of the pedestrian from the vehicle (a position of a pedestrian in the frame is determined by processing the captured image by a camera installed on the vehicle where the movement, i.e. an updated position of the pedestrian which includes changing a direction of the pedestrian relative to the camera as well as a pedestrian’s proximity to the vehicle, see para [0010]),
wherein the controller changes the illumination device which receives the lighting command signal in accordance with the direction of the pedestrian (the display 120 receives 
but does not teach an illumination device at a cabin of the vehicle.
However, Lynam et al. teaches an alert system for a vehicle (see Fig. 1) where In-dash display (20) is installed in the vehicle cabin (see Abstract) for the purpose of alerting the driver for a hazard condition (see para [0005]).
Therefore, it would have been obvious to a person ordinary skill in the art at the time of the invention was made that the location of the display of Fujimura et al. to be placed within an interior cabin of a vehicle like the in-dash display of Lynam et al. for the purpose of providing a further protection from a hazard condition by providing a visual alert to a driver operating the vehicle.
Regarding claim 2, Fujimura et al. in view of Lynam et al. teaches the detecting system according to claim 1, wherein Lynam et al. teaches the camera is configured to attached to a front portion (see Fig. 1 where In-dash Display 20 is installed in the front portion of the vehicle 10), a light side portion, a left side portion, or rear portion of the vehicle.
Regarding claim 19, Fujimura et al. in view of Lynam et al. teaches the detecting system according to claim 1, wherein the controller provides the signal so as to transit off the illumination device when the image recognition processor does not detect the pedestrian 
Regarding claim 20, Fujimura et al. in view of Lynam et al. teaches the detecting system according to claim 19, wherein, after the controller provides a lighting command signal so that the illumination device emits light when the object is the pedestrian, the controller provides the signal so as to transit off the illumination device when the image recognition processor does not detect the pedestrian (the display 120 receives video data related to the updated pedestrian object in a different frame from 130 according to the movement change, i.e. the direction of the pedestrian, see para [0036] and [0043]-[0045] where 120 displays a pedestrian object in the detection frame where a display, e.g. a monitor emits light in displaying the pedestrian object when the pedestrian is detected, see para [0061], while when verification of pedestrians fails, the output display module display no object, i.e. the lighting for the pedestrian object to be shown in the display is transit off, see para [0061] ).
Regarding claims 6 and 7, Fujimura et al. teaches a detecting system (see Fig. 1) detecting a surrounding condition of a vehicle (see Abstract), the detecting system comprising: 
a camera (110) generating an image data (video data from 110, see para [0036]); 
an image recognition processor (130, 140, 150 & 160 process video data, see para [0036]- [0039] where 155 is within 150 and 165 is within 160, Fig. 2 shows the details of 155 comprising of 220, 230, 240, Fig. 3 shows the details of 220 comprising of 310, 320, 330, 340,  and Fig. 4 shows the details of 230 comprising of 410 and 420) performing an image recognition process on the image data so as to detect a size of an object located proximal to the vehicle 
 a controller (the input and output controller 130 providing a processed video data to the display 120, see para [0036]) providing a signal (processed video data) to an illumination device (the display 120 e.g. monitor, other types of display device where the monitor illuminates image corresponding to the processed data received from 130, see para [0034] and [0036]) in accordance with a result of the image recognition process (processing steps for verifying candidates data shown in Fig. 10), 
wherein the image recognition processor detects a type of the object (pattern recognition comparing against database having different image clips, see para [0011]), 
wherein the controller changes the signal in accordance with the type of the object (different data for each type of image clips, see para [0012]), and 
wherein the image recognition processor determines whether the object is a pedestrian or an object other than the pedestrian (the pedestrian detection module includes a candidate detection module and verification module shown in Fig. 10 using the image clips e.g. humans, mammals, or objects, see para [0012]),
wherein the controller provides a lighting command signal (instruction to the display 120 corresponding to video data where the video data turning on related pixels is inherent) so that the illumination device emits light when the object is the pedestrian (120 displays a pedestrian object in the detection frame where a display, e.g. a monitor emits light in displaying the pedestrian object when the pedestrian is detected, see para [0061]),

but does not teach the illumination device located at a cabin of the vehicle and the controller providing the signal so as to change an emission color of the illumination device in accordance with the distance (claim 6) and/or to change a blinking speed of the illumination device according to the distance (claim 7),
However, Lynam et al. teaches an alert system for a vehicle (see Fig. 1) where In-dash display (20) is installed in the vehicle cabin (see Abstract) for the purpose of alerting the driver for a hazard condition (see para [0005]), and warning the driver by highlighting the detected object via a color overlay or flashing, i.e. blinking of the detected object displayed in the video screen for the driver of the vehicle in response to determined distance to a detected object (see para [0052]).
Therefore, it would have been obvious to a person ordinary skill in the art at the time of invention was made to locate the display of Fujimura et al. within an interior cabin of a vehicle as disclosed by the in-dash display of Lynam et al. and to implement the feature of highlighting the object via a color overlay based on the distance and/or flashing the detected object as disclosed in Lynam et al. for the purpose of providing enhancing safety feature to a driver by providing  visual warning signal on the interior display located within the vehicle.
Regarding claim 10, Fujimura et al. teaches a detecting system (see Fig. 1) detecting a surrounding condition of a vehicle (see Abstract), the detecting system comprising: 

a camera (110) generating an image data (video data from 110, see para [0036]); 
an image recognition processor (130, 140, 150 & 160 process video data, see para [0036]- [0039] where 155 is within 150 and 165 is within 160, Fig. 2 shows the details of 155 comprising of 220, 230, 240, Fig. 3 shows the details of 220 comprising of 310, 320, 330, 340,  and Fig. 4 shows the details of 230 comprising of 410 and 420) performing an image recognition process on the image data so as to detect a size of an object located proximal to the vehicle (330 estimates the candidate size from a distance between the top of a hotspot and the road image, see para [0058]); and
 a controller (the input and output controller 130 providing a processed video data to the display 120, see para [0036]) providing a signal (processed video data) to the illumination device (the display 120) in accordance with a result of the image recognition process (processing steps for verifying candidates data shown in Fig. 10), 
wherein the image recognition processor detects a type of the object (pattern recognition comparing against database having different image clips, see para [0011]), 
wherein the controller changes the signal in accordance with the type of the object (different data for each type of image clips, see para [0012]), and 
wherein the image recognition processor determines whether the object is a pedestrian or an object other than the pedestrian when the object is the pedestrian (the pedestrian 
wherein the controller provides the signal (video data) so that the illumination device emits  light when the object is the pedestrian (the display 120 receives video data related to the updated pedestrian object in a different frame from 130 according to the movement change, i.e. the direction of the pedestrian, see para [0036] and [0043]-[0045]), where 120 displays a pedestrian object in the detection frame where a display, e.g. a monitor emits light in displaying the pedestrian object when the pedestrian is detected, see para [0061]), and provides no image which emits no light when the object is the object other than the pedestrian, 
but does not teach the controller providing the signal so that the illumination device emits green light when the object is the object other than the pedestrian and emits red light when the object is the pedestrian.
However, Lynam et al. teaches an alert system for a vehicle (see Fig. 1) where In-dash display (20) is installed in the vehicle cabin (see Abstract) for the purpose of alerting the driver for a hazard condition (see para [0005]), and warning the driver by changing color (see para [0034]).
Therefore, it would have been obvious to a person ordinary skill in the art at the time of invention was made to implement the safety feature of Lynam et al. to the display of Fujimura et al. by utilizing different colors e.g. green when the object is other than the pedestrian and red when the object is the pedestrian for the purpose of providing a further protection from a hazard condition, and  it is well known in the art that a red color is used for indicating a hazard environment while a green color is used for indicating a safe environment.
Regarding claim 13, Fujimura et al. in view of Lynam et al. teaches the detecting system according to claim 10, wherein Fujimura et al. teaches the controller provides a lighting command signal so as to emit the illumination device when the object is the pedestrian (instruction to the display 120 from 130 is inherent when the display 120 e.g. monitor, other types of display device where the monitor illuminates image corresponding to the processed data received from 130, see para [0034] and [0036]).
Regarding claim 14, Fujimura et al. in view of Lynam et al. teaches the detecting system according to claim 13, wherein Lynam et al. teaches the illumination device emits red (in order to alert and warn the driver for a hazard condition described in para [0005], various colors are changed, e.g. red, see para [0034]).
Regarding claim 16, Fujimura et al. in view of Lynam et al. teaches the detecting system according to claim 10, wherein Lynam teaches the illumination device is at a cabin of the vehicle (Fig. 1 shows an In-dash Display 20 installed in the cabin of the vehicle 10).
Regarding claim 17, Fujimura et al. in view of Lynam et al. teaches the detecting system according to claim 16, further Lynam et al. teaches a plurality of the illumination devices (In-dash Display 20, Inside Mirror 18a, Driver-side Outside Mirror18, Passenger-side Outside Mirror 18c shown in Fig. 2)  and wherein one of the illumination devices is at a front panel in the cabin (20 in Fig. 1), and another of the illumination devices is at each of a left door and a right door on a seat side of the vehicle (18b and 19c shown in Fig. 2).
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Fujimura et al. (US 2006/0177097 A1), hereinafter “Fujimura” and Lynam et al. (US 2012/0062743 A1), hereinafter “Lynam”, either alone or in combination, does not suggest “wherein the image recognition processor determines a direction of the pedestrian from the vehicle, and wherein the controller changes the illumination device which receives the lighting command signal in accordance with the direction of the pedestrian” since the movement of the pedestrian detected is a different physically quantity from the direction of the pedestrian.
The examiner notes that Fujimura teaches that a position of a pedestrian in the frame is determined by processing the captured image by a camera installed on the vehicle where the movement, i.e. an updated position of the pedestrian which would include changing a direction of the pedestrian relative to the camera as well as a pedestrian’s proximity to the vehicle, see para [0010] where the display 120 receives video data related to the updated pedestrian object in a different frame from 130 according to the movement i.e. the direction changes of the pedestrian, see para [0036] and [0043]-[0045] where 120 displays a pedestrian object in the detection frame where a display, e.g. a monitor emits light in displaying the pedestrian object when the pedestrian is detected, see para [0061]. 
Regarding claims 6-7, applicant argues that Fujimura and Lynam, either alone or in combination, fails to teach “wherein the image processor determines a distance between the vehicle and the pedestrian.”, since the starting point of the distance mentioned in Fujimura in para [0058] is “a road, not the vehicle”, where “the distance between the hotspot and the road (the hotspot may correspond to the pedestrian)”.

Regarding claim 10, applicant argues that Fujimura and Lynam, either alone or in combination fails to disclose “wherein the controller provides the signal so that the illumination device emits red light when the object is the pedestrian”. 
The examiner notes that Lynam in the field of same endeavor teaches visible alert utilizing change of color, which draws the driver’s attention in order to alert (see para [0034]). It is well known in the art that a red color is used to indicate a warning and a green color is used to indicate a safe. Therefore, claim 10 remains rejected being obvious in view of Fujimura and Lynam as discussed above. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into an account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844